SCHEDULE A (as amended on August 25, 2010 to add DoubleLine Multi-Asset Growth Fund) Funds DoubleLine Total Return Bond Fund DoubleLine Core Fixed Income Fund DoubleLine Emerging Markets Fixed Income Fund DoubleLine Multi-Asset Growth Fund DOUBLELINE FUNDS TRUST By:/s/Ronald R. Redell NAME: Ronald R. Redell TITLE: President DOUBLELINE CAPITAL LP, By:DoubleLine Capital GP LLC, its general partner By:/s/Louis Lucido NAME: Louis C. Lucido TITLE: COO SCHEDULE B (as amended on August 25, 2010 to add DoubleLine Multi-Asset Growth Fund) AnnualFeeRate(expressedasa Fund percentage of net assets) DoubleLine Total Return Bond Fund 0.40% DoubleLine Core Fixed Income Fund 0.40% DoubleLine Emerging Markets Fixed Income Fund 0.75% DoubleLine Multi-Asset Growth Fund 1.00% DOUBLELINE FUNDS TRUST By:/s/Ronald R. Redell NAME: Ronald R. Redell TITLE: President DOUBLELINE CAPITAL LP, By:DoubleLine Capital GP LLC, its general partner By:/s/Louis Lucido NAME: Louis C. Lucido TITLE: COO
